ORDER OF DISMISSAL

NOW ON THIS 19th day of October, 2011, Candidate, Chadwick “Corntassel” Smith’s, (hereafter, Petitioner) Petition Challenging Election And Application For Injunctive Relief And Writ Of Mandamus filed October 17, 2011, and Petitioner’s Correction To Petition And Motion For Expedited Hearing, filed on this date, comes on for consideration by the Court; and, the Court enters the following findings and orders:
The Court finds that Petitioner has failed to state a cause of action upon which relief can be granted.
The Court further finds that, irrespective of the Freedmen vote and taking Petitioner’s arguments in a light most favorable to Petitioner, the Special Election of the Cherokee Nation to elect a Principal Chief can be determined with mathematical certainty.
*323IT IS THEREFORE THE COURT’S ORDER that the petition filed on October 17, 2011, is dismissed.
IT IS FURTHER ORDERED BY THE COURT that the Application For Injunc-tive Relief, the Writ Of Mandamus and Motion For Expedited Hearing are denied,
IT IS FURTHER ORDERED BY THE COURT that the Clerk of the Court shall immediately serve all parties a copy of this Order.